Title: From Thomas Jefferson to Robert Smith, 22 October 1802
From: Jefferson, Thomas
To: Smith, Robert


          Francis Mitchill of Richmond in Virginia has been recommended for a midshipman’s place by Colo. John Harvie of that place and mr George Divers, gentlemen worthy of all confidence. I saw him myself, & found from his own statement that he had proceeded in geometry as far as the 6. first books of Euclid.
          William G. Stewart of Philadelphia applies for a place of midshipman. I am personally acquainted with him, but do not know the extent of his education. he is a young man of correct conduct, of an extraordinary mechanical genius good understanding, well disposed, and served in the Philadelphia in her previous cruize under Capt Decatur, and in her last cruize under Capt Barron as master’s mate.
          The Complaint of William Barry is referred to the Secretary of the Navy to enquire whether there has been any thing irregular in the proceedings against him.
          
            Th: Jefferson
            Oct. 22. 1802.
          
        